Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 9-12, 14-15, (11/27/2020), original claim 13, and new claims 21-22 (11/27/2020) are pending and under consideration by the Examiner.
	Claims 16-20 have been canceled. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. A signed and dated copy of the PTO-1449 form is attached herewith.


4.	Receipt of Applicants arguments and amendments filed on 11/27/2020 is acknowledged.  

5.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 11/27/2020:
(i)	the rejection of claims 9-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and  
(ii)	the rejection of claims 9-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement;

(iv) 	the rejection of claims 9-14 under 35 U.S.C. 102(a)(1) as being anticipated by Hendifar (July, 2017); and
(v) 	the rejection of claims 1, 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hickish et al (February, 2017); and
(vi)	the rejection of claims 9-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendifar (July, 2017) in view of Hickish et al (February, 2017).
	The Declaration of Attribution under 37 CFR 1.130 by inventor Andrew Hendifar is sufficient to obviate the 35 U.S.C. 102(a)(1) rejections and 35 U.S.C. 103(a) rejection of record because the Declaration states that Collaborators of the Study from Ipsen and Janssen Research & Development, LLC did not contribute to the conception of the subject matter claimed in the above-identified patent application, sub-investigators of the Study, Stephen Shiao, Arvind Shinde and Richard Tuli, were working under his guidance and did not contribute to the conception of the subject matter claimed in the above-identified patent application, and collaborators from Ipsen and Janssen Research & Development, LLC, Stephen Shiao, Arvind Shinde and Richard Tuli, correctly are not named co-inventors of the above-identified patent application.

6.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Suwei Zhu on 12/4/2020.

7.	The application has been amended as follows:

IN THE CLAIMS:
	Please cancel claims 1-8 without prejudice.

8.	Claims 9-15, and 21-22, are allowable.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646